UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1(b)

820422
PHELAN HALLINAN DIAMOND & JONES, PC
1617 JFK Boulevard, Suite 1400
Philadelphia, PA 19103
856-813-5500
Attorneys for LAKEVIEW LOAN SERVICING, LLC
In Re:                                                             Case No: 19-10706 - ABA

NELSON I. ANTONIO                                                  Judge: Andrew B. Altenburg, Jr
A/K/A PEDRO I. ANTONIO
A/K/A PEDRO I. ANTONIO DE LOS SANTOS                               Chapter: 13
A/K/A PEDRO ANTONIO DE LOS SANTOS

                                NOTICE OF SUBSTITUTION OF ATTORNEY

       Under D.N.J. LBR 9010-2, the undersigned notifies the Court that Andrew Spivack,
       Esquire will be substituted for as attorney of record for secured creditor LAKEVIEW
       LOAN SERVICING, LLC in this case.1



Date: December 9, 2019                                         /s/ Nicholas V. Rogers
                                                               Nicholas V. Rogers, Esq.
                                                               Withdrawing Attorney

Date: December 9, 2019                                         /s/ Andrew L. Spivack
                                                               Andrew L. Spivack, Esq.
                                                               Superseding Attorney
                                                               Phelan Hallinan & Diamond, PC
                                                               1617 JFK Boulevard, Suite 1400
                                                               Philadelphia, PA 19103
                                                               Tel: 856-813-5500 Ext. 1566
                                                               Fax: 856-813-5501
                                                               Email:
                                                               andrew.spivack@phelanhallinan.com




   1
    The client’s name and role in the case must be clearly stated. For example, ABC Company, creditor, or John
   Smith, debtor.
 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-1(b)

 820422
 Phelan Hallinan Diamond & Jones, PC
 1617 JFK Boulevard, Suite 1400
 Philadelphia, PA 19103
 856-813-5500
 Attorneys for LAKEVIEW LOAN SERVICING, LLC
 In Re:                                                  Case No: 19-10706 - ABA

 NELSON I. ANTONIO                                       Hearing Date: n/a
 A/K/A PEDRO I. ANTONIO
 A/K/A PEDRO I. ANTONIO DE LOS SANTOS                    Judge: Andrew B. Altenburg, Jr
 A/K/A PEDRO ANTONIO DE LOS SANTOS
                                                         Chapter: 13

                         CERTIFICATION OF SERVICE

    1.    I, John Shields:

             represent the ______________________ in the above-captioned matter.

             am the secretary/paralegal for Phelan Hallinan Diamond & Jones, PC,
          who represents LAKEVIEW LOAN SERVICING, LLC in the above
          captioned matter.

            am the _________________ in the above case and am representing
          myself.

    2.    On December 9, 2019 I sent a copy of the following pleadings and/or
          documents to the parties listed below:

          Substitution of Attorney

    3.    I hereby certify under penalty of perjury that the above documents were sent
          using the mode of service indicated.


Dated: December 9, 2019                        /s/ John Shields
                                                   John Shields
 Name and Address of Party Served                   Relationship of                      Mode of Service
                                                   Party to the Case
                                                                                Hand-delivered

                                                                                Regular mail

Nelson I. Antonio                                                               Certified mail/RR
14 Kay Lane
                                          Debtor
Sicklerville NJ 08081-9734                                                      E-mail

                                                                                Notice of Electronic Filing (NEF)

                                                                                Other__________________
                                                                              (as authorized by the court *)
                                                                                Hand-delivered

                                                                                Regular mail

                                                                                Certified mail/RR
                                          Debtor
                                                                                E-mail

                                                                                Notice of Electronic Filing (NEF)

                                                                                Other__________________
                                                                              (as authorized by the court *)
                                                                                Hand-delivered

                                                                                Regular mail

Brad J Sadek, Esquire                                                           Certified mail/RR
1315 Walnut Street                        Debtor’s
Ste 502                                   Attorney                              E-mail
Philadelphia, PA 19107
                                                                                Notice of Electronic Filing (NEF)

                                                                                Other__________________
                                                                              (as authorized by the court *)
                                                                                Hand-delivered

                                                                                Regular Mail

Isabel C. Balboa, Trustee                                                       Certified mail/RR
Cherry Tree Corporate Center
                                          Trustee
535 Route 38 - Suite 580                                                        E-mail
Cherry Hill, NJ 08002
                                                                                Notice of Electronic Filing (NEF)

                                                                                 Other__________________
                                                                              (as authorized by the court *)
       * May account for service by fax or other means as authorized by the court through the issuance of an Order
       Shortening Time.




                                                         2
